EXHIBIT 10.6

CHENIERE ENERGY, INC.

AMENDMENT TO NONQUALIFIED STOCK OPTION AGREEMENT

This Amendment is made and entered into effective as of                     ,
2008, by and between Cheniere Energy, Inc. (the “Company”) and
                                         (the “Optionee”).

WHEREAS, the Optionee was previously granted a stock option by the Company under
the Cheniere Energy, Inc. Amended and Restated 1997 Stock Option Plan (the
“Plan”) pursuant to the Nonqualified Stock Option Agreement dated
                    , 200     (the “Agreement”), by and between the Company and
the Optionee;

WHEREAS, the Company and the Optionee desire to amend the Agreement to extend
the Option Period for an additional five (5) years as permitted by the Plan;

WHEREAS, Section 1.409A-1(b)(5)(v)(C) of the Final Section 409A Regulations
permit the extension of the exercise period of an option where, at the time of
the extension, the fair market value of the underlying stock is less than or
equal to the exercise price;

WHEREAS, Section 6.6 of the Plan provides that the Committee (as defined in the
Plan) has the authority to amend the terms of any and all outstanding options;
and

WHEREAS, pursuant to the Plan, any amendment of an outstanding option requires
the consent of the optionee.

NOW, THEREFORE, it is agreed by and between the Company and the Optionee that
the Agreement is hereby amended as follows :

1. Section II.E. of the Agreement is hereby amended, in its entirety, to read as
follows:

“E. Option Period:                     , 200     through                     ,
20     (until 12:00 p.m. central).”

2. Section III. of the Agreement is hereby amended, in its entirety, to read as
follows:

“III. Option Period. The Option Period shall begin on the Grant Date and
terminate on the          day of                     , 20    . This period
during which the Option is in effect and may be exercised is referred to herein
as the “Option Period.””

3. Unless otherwise defined herein, all capitalized terms used in this Amendment
shall have the same meanings as set forth in the Agreement and the Plan.

4. Except as modified and amended in this Amendment, the Agreement shall remain
in full force and effect.

5. This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed this          day of
                    , 2008.

 

CHENIERE ENERGY, INC. By:     Name:     Title:     Address:  

700 Milam Street, Suite 800

Houston, Texas 77002

Accepted and agreed this          day of                     , 2008.

 

OPTIONEE   Name:     Address:            

 

2